                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

BRENDALYN C. NICHOLAS,        )
    Plaintiff,                )
                              )
v.                            )                                    CIVIL ACTION: 1:20-00021-KD-N
                              )
MOBILE INFIRMARY ASSOCIATION, )
et al.,                       )
        Defendants.           )

                                                    ORDER

        This matter is before the Court on Plaintiff's Rule 15(a)(2) Motion for leave to file a second

amended complaint (Doc. 66), Defendant Vascular Associates of South Alabama, LLC (VASA)'s

Response (Doc. 72), and Defendant Makamason's Response (Doc. 73).

        Specifically, Plaintiff seeks leave of Court to file a second amended complaint to: add Dr.

Benjamin J. Makamason to Count I; add Count IV a state law outrage/intentional infliction of

emotional distress claim against Makamason and VASA; and add Count V, a state law

willfulness/wantonness claim against Makamason and VASA. (Doc. 66). In response, Defendant

VASA does not oppose the proposed amendment (Doc. 72), and Defendant Makamason notes

"leave is likely to be granted[]" for the amendment (Doc. 73 at 2). There has been no response

from Defendant Mobile Infirmary Association.1

        Rule 15(a)(2) of the Federal Rules of Civil Procedure states “[t]he court should freely give

leave when justice so requires” to allow a party to amend its pleadings. As expressed in Laurie v.

Ala. Court of Criminal Appeals, 256 F.3d 1266, 1274 (11th Cir. 2001):

        The decision whether to grant leave to amend a complaint is within the sole
        discretion of the district court....however....“leave shall be freely given when justice

1 Though given the opportunity, said defendant failed to respond by the 1/29/20 deadline. (Doc. 71).
                                                         1
       so requires.” See Halliburton & Assoc. v. Henderson, Few & Co., 774 F.2d 441
       (11th Cir. 1985). There must be a substantial reason to deny a motion to amend. Id.
       Substantial reasons justifying a denial include “undue delay, bad faith, dilatory
       motive on the part of the movant... undue prejudice to the opposing party by virtue
       of allowance of the amendment, [and] futility of amendment.” Foman v. Davis, 371
       U.S. 178, 182, 83 S. Ct. 227, 9 L. Ed. 2d 222 (1962).

The court “may consider several factors...including ‘undue delay, bad faith or dilatory motive [on

the part of the movant], repeated failure to cure deficiencies...undue prejudice to the opposing

party...[and] futility....” Perez v. Wells Fargo N.A., 774 F.3d 1329, 1340–41 (11th Cir. 2014).

       Upon consideration, there is no indication of undue delay, bad faith or dilatory motive,

repeated failures to cure deficiencies, undue prejudice and/or futility, and Defendants Makamason

and VASA do not assert such. Additionally, there is no opposition by any defendant. Thus, given

no substantial reason to deny the motion, Plaintiff's Rule 15(a)(2) motion for leave to file a second

amended complaint (Doc. 66) is GRANTED and the Clerk is DIRECTED to docket Doc. 66-1

as the Plaintiff's Second Amended Complaint. Defendants shall respond to Plaintiff's Second

Amended Complaint in accordance with the Federal Rules of Civil Procedure.

       DONE and ORDERED this the 3rd day of March 2020.

                                              /s/ Kristi K. DuBose
                                              KRISTI K. DuBOSE
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 2
